DETAILED ACTION
This Office Action is in response to the application 16/994,928 filed on 08/17/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-19 have been examined and are pending in this application. Claims 1, 9, and 17 are independent.  
Claims 1-19 are allowed.

Examiner's Statement of reason for Allowance
The following is an Examiner's statement of reasons for allowance: 
The reason for allowance is incorporated by the Examiner's statement of reasons for allowance stated in the reason for Notice of Allowance (NOA), mailed on 03/16/2022.
Even though the Bibliographic Data Sheet (BIB) was signed by the Examiner during the Notice of Allowance (NOA), mailed on 03/16/2022, the acknowledgement of the foreign priority was not made by the Examiner on PTO-37 form, by an error.
In this Corrected Notice of Allowance (NOA), the Examiner’s acknowledgement of the foreign priority is included the PTO-37 form.


Claim 1-19 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.